INCREASING IONIC CONDUCTIVITY OF LITI2(PS4)3 BY ZR DOPING

Primary Examiner: Gary Harris 		Art Unit: 1727       April 9, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/12/2021 & 02/01/2021 were considered by the examiner.

Allowable Subject Matter

Claims 1-3 & 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance: The art made of record Choi et al. US 2017/0117551 discloses a compound represented by the general formula  utilizing a lithium ion conductive inorganic particles including a lithium hybrid-based compound including LiTi0.5Zr1.5(PO4)3 & Li3PS4 [0118-0119].
However, Choi would not provide the spectra within the boundaries of the claim limitation and produce the peaks within the X-ray diffraction measurement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727